DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) filed 13 September 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Non-patent literature (NPL) cite no. 1, 2, and 7 are illegible and incomplete.  NPL cite no. 3, 4, and 6 are incomplete.  Pages 3 and 6 of NPL cite no. 5 are illegible.  Additionally, none of the NPL have been properly cited in the IDS.  MPEP 609.04(a)(I) states “[f]or publications obtained from the Internet, the uniform resource locator (URL) of the Web page that is the source of the publication must be provided for the place of publication (e.g., ‘www.uspto.gov’). Further, for an Internet publication obtained from a website that archives Web pages, both the URL of the archived Web page submitted for consideration and the URL of the website from which the archived copy of the Web page was obtained should be provided on the document listing (e.g., ‘Hand Tools,’ Web page <http://www.farmshopstore.com/handtools.html>, 1 page, August 18, 2009, retrieved from Internet Archive Wayback Machine <http://web.archive.org/web/20090818144217/ http://www.farmshopstore.com/handtools.html> on December 20, 2012). Where the actual publication date of a non-patent document is not known, the applicant must, at a minimum, provide a date of retrieval (e.g., the date a Web page was retrieved) or a time frame (e.g., a year, a month and year, a certain period of time) when the document was available as a publication.” The IDS also fails 37 CFR 1.98(b)(5) which recites that, for non-patent literature, each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  In particular, the citations are silent regarding relevant pages of each publication.  It has been placed in the application file, but the information referred to therein has not been considered.

The IDS filed 13 September 2022 does not perfect the issues raised regarding the IDS filed 23 December 2021.  Therefore, the issues raised regarding the IDS filed 23 December 2021 are maintained and incorporated by reference herein.  They are reproduced below for Applicant’s convenience.

The IDS filed 23 December 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, the only legible copy is that of non-patent literature cite no. 8 - International Search Report and Written Opinion of the International Searching Authority for PCT/US20/49357.  The only other submitted non-patent literature document is illegible.  Additionally, the IDS cites 8 non-patent literature documents which is substantially more than the two provided.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 16, 17, and 18 are objected to because of the following informalities:  
Claim 16 is missing a period at the end of the claim.
In line 2 of claim 17, the terms “where the” is repeated where there should only be one instance.  
In line 3 of claim 17, there is an errant hyphen in the second instance of “user-selected audio”.
Claim 18 is missing the term “from” between “the user-selected audio” and “the device”.
Dependent claim 18 inherits the deficiencies of its respective parent claims, and is thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-8, 10-12, 14-20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 22 each recite the limitation "the image" at line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-8, 11, 12, 14-20, 23, and 24 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 10 and 22, it is unclear how the claimed method and apparatus produce the result of “providing a bilateral stimulation (BLS) session to a user”.  The amended bodies of the claims are not clearly linked to the intended use of providing a BLS session to a user recited in the preamble of independent claims 10 and 22 because the structure and steps of the claimed invention stand on their own being silent regarding any limitation that connects to providing a BLS session to a user.  In other words, the deletion of the preamble phrase “providing a BLS session to a user” would not affect the structure or steps of the claimed invention as presented.  Consequently, preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant.  See MPEP 2111.02.  Therefore, for the purposes of compact prosecution, the preamble phrase “providing a BLS session to a user” is treated as merely an intended use and given its broadest reasonable interpretation of visually stimulating both the right and left eyes, aurally stimulating both the right and left ears, as well as the user using both the left and right sides of the user’s body to move.  Dependent claims 2-8, 11, 12, 14-20, 23, and 24 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claims 5 and 7 each recite the limitation "during the moving of the image" at the end of each claim.  There is insufficient antecedent basis for the limitation “the moving of the image” in each claim.  Additionally, it is unclear whether this limitation is related to the limitation “as the user moves the electronic device” in independent claim 10 which includes a camera but is not positively recited as causing a moving of an image. Furthermore, it is also unclear whether “the image” recited in each of claims 5 and 7 refers to “the image” recited in line 4 of independent claim 10 or “an image” recited in line 10 of independent claim 10.  For the purposes of compact prosecution, the limitation “the moving of the image” is construed as distinct from the limitation “as the user moves the electronic device” in the independent claims, but is also construed as referring to “an image” recited line 10 of independent claim 10.  Dependent claims 6 and 8 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 22, it is unclear what the “apparatus for providing a bilateral stimulation (BLS) session to a user” is since the claim is silent any elements of the apparatus as well as silent regarding any functions of the apparatus beyond “using an electronic device” in the preamble.  The electronic device, itself, is not an element of the apparatus since the preamble recites that it is used by apparatus rather than the apparatus comprising or consisting of the electronic device.  Additionally, the body of the claim only recites functions that the processor of the electronic device is programmed to perform.  Thus, the body of the claim does not provide any limitations to the claimed apparatus.  Dependent claims 14-20, 23, and 24 do not alleviate this issue as they all either recite further functions that the processor of the electronic device is programmed to perform or recite additional elements of the electronic device.  Therefore, all of the apparatus claims are directed to an unidentified apparatus and one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the preamble of independent claim 22 is construed as similar to original independent claim 13 which recited an “apparatus… comprising an electronic device…”.  Dependent claims 14-20, 23, and 24 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claims 17 and 19 each recite the limitation "while the image moves" at the end of each claim.  There is insufficient antecedent basis for this limitation in each claim.  Additionally, it is unclear whether this limitation is related to the limitation “as the user moves the electronic device” in independent claim 22 which includes a camera but is not positively recited as causing a moving of an image. Furthermore, it is also unclear whether “the image” recited in each of claims 17 and 19 refers to “the image” recited in line 4 of independent claim 22 or “an image” recited in line 11 of independent claim 22.  For the purposes of compact prosecution, the limitation “the moving of the image” is construed as distinct from the limitation “as the user moves the electronic device” in the independent claims, but is also construed as referring to “an image” recited line 11 of independent claim 22.  Dependent claims 18 and 20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-8, 10-12, 14-20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Langseth (US 2013/0178257)

Regarding claim 10, Langseth teaches a method of using an electronic device having a display screen, an input device, and a camera to provide a bilateral stimulation (BLS) session to a user (Langseth, Fig. 1, Mobile Device 110 includes a User Interface 145 (which includes a display screen and an input device) and a Camera 120.  Implementing the augmented reality application (AR app 130) in the mobile device is interpreted under the broadest reasonable interpretation as providing a bilateral stimulation session to a user because the user is visually stimulated in both the right and left eyes, aurally stimulated in the both the right and left ears, as well as using both the left and right sides of the user’s body to move about the real world environment during the AR app.  Regardless, “providing a BLS session to a user” is merely an intended use that is not limiting because the deletion of this preamble phrase does not affect the structure or steps of the claimed invention.  Consequently, preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant.  See MPEP 2111.02.), said method comprising:
providing a background on the display screen for the image, where the background is a real-time view of the scene obtained from the camera (Langseth, para. 35, “the augmented reality application may obtain a physical reality image representing a current viewpoint associated with a camera on the mobile device, which may then be displayed in the augmented reality area 440.”);
displaying images on the display device by repeatedly:
determining a location of a virtual object in the scene (Langseth, para. 35, “identify any virtual objects 460 having locations that correlate with the current camera viewpoint”), 
determining a position on the display screen of the location of the virtual object in the scene (Langseth, para. 35, “deliver data to the augmented reality application that relates to any identified virtual objects 460 having locations that can be suitably projected from the current camera viewpoint.”),
as the user moves the electronic device, displaying an image of the virtual object on the display screen when the position is in the background (Langseth, para. 35, “For example, in one implementation, the augmented reality server may determine a forward projection associated with a plane that represents the current camera viewpoint, wherein the identified virtual objects 460 may have locations that fall within the projected plane (e.g., even if the virtual objects 460 are located behind trees, buildings, or other structures in the real-world physical reality). In one implementation, the augmented reality application may then refresh the augmented reality area 440 to superimpose or otherwise overlay any virtual objects 460 that the augmented reality server identified over the physical reality image that represents the current camera viewpoint”; para. 36, “Accordingly, the live view option in the main menu 430 may generally cause the augmented reality area 440 to combine a physical reality image that represents a current viewpoint associated with the camera and data that represents virtual objects 460 located in the forward projected plane, thereby creating an augmented reality that may enable the user to locate, collect, and otherwise interact with any virtual objects 460 that may be located therein. Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera.”),
accepting a user identification of the image of the virtual object by the user using the input device (Langseth, para. 31, “one or more interaction options to interact with any virtual objects 260 that may be displayed in the augmented reality area 240. For example, in one implementation, the interaction options may include a take button to collect or otherwise interact with a virtual object 260 displayed in the augmented reality area 240, a destroy button to delete or otherwise discard a virtual object 260 displayed in the augmented reality area 240, or various other buttons that may be used to interact with the virtual objects 260 (e.g., an edit button to modify the virtual objects 260, an open button to view, see, or otherwise interact with content or virtual items embedded in the virtual objects 260, an add button to embed content or virtual items in the virtual objects 260, a move button to relocate the virtual objects 260 to another place, a pocket button to deliver or share the virtual objects 260 with another user, etc.).”), and
after accepting the user identification, stopping said displaying of the image of the virtual object on the display screen (Langseth, para. 31, “the interaction options may include a take button to collect or otherwise interact with a virtual object 260 displayed in the augmented reality area 240, a destroy button to delete or otherwise discard a virtual object 260 displayed in the augmented reality area 240, or various other buttons that may be used to interact with the virtual objects 260 (e.g., an edit button to modify the virtual objects 260,… a move button to relocate the virtual objects 260 to another place, a pocket button to deliver or share the virtual objects 260 with another user, etc.).”  All of these interaction options inherently include stopping the displaying of the image of the virtual object on the display screen once the user identification has been accepted.).

Regarding claim 22, Langseth teaches an apparatus for providing a bilateral stimulation (BLS) session to a user using an electronic device including a processor, an input device, a display screen, and a camera to (Langseth, Fig. 1, Mobile Device 110 includes a User Interface 145 (which includes a display screen and an input device) and a Camera 120.  Implementing the augmented reality application (AR app 130) in the mobile device is interpreted under the broadest reasonable interpretation as providing a bilateral stimulation session to a user because the user is visually stimulated in both the right and left eyes, aurally stimulated in the both the right and left ears, as well as using both the left and right sides of the user’s body to move about the real world environment during the AR app.  Regardless, “providing a BLS session to a user” is merely an intended use that is not limiting because the deletion of this preamble phrase does not affect the structure or steps of the claimed invention.  Consequently, preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant.  See MPEP 2111.02.), where the processor is programmed to:
provide a background on the display screen for the image, where the background is a real-time view of the scene obtained from the camera (Langseth, para. 35, “the augmented reality application may obtain a physical reality image representing a current viewpoint associated with a camera on the mobile device, which may then be displayed in the augmented reality area 440.”);
display images on the display device by the processor being programmed to repeatedly:
determine a location of a virtual object in the scene (Langseth, para. 35, “identify any virtual objects 460 having locations that correlate with the current camera viewpoint”), 
determine a position on the display screen of the location of the virtual object in the scene (Langseth, para. 35, “deliver data to the augmented reality application that relates to any identified virtual objects 460 having locations that can be suitably projected from the current camera viewpoint.”),
as the user moves the electronic device, display an image of the virtual object on the display screen when the position is in the background (Langseth, para. 35, “For example, in one implementation, the augmented reality server may determine a forward projection associated with a plane that represents the current camera viewpoint, wherein the identified virtual objects 460 may have locations that fall within the projected plane (e.g., even if the virtual objects 460 are located behind trees, buildings, or other structures in the real-world physical reality). In one implementation, the augmented reality application may then refresh the augmented reality area 440 to superimpose or otherwise overlay any virtual objects 460 that the augmented reality server identified over the physical reality image that represents the current camera viewpoint”; para. 36, “Accordingly, the live view option in the main menu 430 may generally cause the augmented reality area 440 to combine a physical reality image that represents a current viewpoint associated with the camera and data that represents virtual objects 460 located in the forward projected plane, thereby creating an augmented reality that may enable the user to locate, collect, and otherwise interact with any virtual objects 460 that may be located therein. Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera.”),
accept a user identification of the image of the virtual object by the user using the input device (Langseth, para. 31, “one or more interaction options to interact with any virtual objects 260 that may be displayed in the augmented reality area 240. For example, in one implementation, the interaction options may include a take button to collect or otherwise interact with a virtual object 260 displayed in the augmented reality area 240, a destroy button to delete or otherwise discard a virtual object 260 displayed in the augmented reality area 240, or various other buttons that may be used to interact with the virtual objects 260 (e.g., an edit button to modify the virtual objects 260, an open button to view, see, or otherwise interact with content or virtual items embedded in the virtual objects 260, an add button to embed content or virtual items in the virtual objects 260, a move button to relocate the virtual objects 260 to another place, a pocket button to deliver or share the virtual objects 260 with another user, etc.).”), and
after the user identification is accepted, stop said display of the image of the virtual object on the display screen (Langseth, para. 31, “the interaction options may include a take button to collect or otherwise interact with a virtual object 260 displayed in the augmented reality area 240, a destroy button to delete or otherwise discard a virtual object 260 displayed in the augmented reality area 240, or various other buttons that may be used to interact with the virtual objects 260 (e.g., an edit button to modify the virtual objects 260,… a move button to relocate the virtual objects 260 to another place, a pocket button to deliver or share the virtual objects 260 with another user, etc.).”  All of these interaction options inherently include stopping the displaying of the image of the virtual object on the display screen once the user identification has been accepted.).

Regarding claims 2 and 14, Langseth teaches the method of claim 10 and the apparatus of claim 22, where the user addresses a factor during the BLS session, where the factor is a problem or a goal, and where the image is an image related to the factor (Langseth, para. 16, “participate in treasure or scavenger hunts to locate and/or collect virtual objects”.  Under the broadest reasonable interpretation, locating and/or collecting virtual objects are goals in treasure or scavenger hunts of Langseth.).

Regarding claim 3, Langseth teaches the method of claim 10, where the image is a user-selected image, and where said method further includes accepting the user-selected image (Langseth, para. 8, “the virtual object content may include content or other virtual items that the user submits in relation to virtual objects that the user created, collected, or otherwise interacted with via the augmented reality application.  For example, the virtual object content may include any… pictures, graphics,…, video, icons, games, software,… or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto.”).

Regarding claim 15, Langseth teaches the apparatus of claim 22, where the processor is further programmed to accept a user-selected image, and where the image is the user-selected image (Langseth, para. 8, “the virtual object content may include content or other virtual items that the user submits in relation to virtual objects that the user created, collected, or otherwise interacted with via the augmented reality application.  For example, the virtual object content may include any… pictures, graphics,…, video, icons, games, software,… or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto.”).

Regarding claim 4, Langseth teaches the method of claim 10, where the image is a user-selected image, and where said method further includes accepting a user-selected image from the camera (Langseth, para. 8, “the virtual object content may include content or other virtual items that the user submits in relation to virtual objects that the user created, collected, or otherwise interacted with via the augmented reality application.  For example, the virtual object content may include any… pictures,…, video,… or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto.”).

Regarding claim 16, Langseth teaches the apparatus of claim 22, where the processor is further programmed to accept a user-selected image using the camera, and where the image is the user-selected image (Langseth, para. 8, “the virtual object content may include content or other virtual items that the user submits in relation to virtual objects that the user created, collected, or otherwise interacted with via the augmented reality application.  For example, the virtual object content may include any… pictures,…, video,… or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto.”).

Regarding claim 5, Langseth teaches the method of claim 10, where the electronic device includes an audio output (Langseth, para. 18, “the mobile device 110 may further include a database or repository containing media content 125, which may include… audio… that may be embedded in or associated with the virtual objects that the user interacts with via the augmented reality application 130”), and where the method further comprises providing user-selected audio to the audio output during the moving of the image (Langseth, para. 8, “the virtual object content may include content or other virtual items that the user submits in relation to virtual objects that the user created, collected, or otherwise interacted with via the augmented reality application.  For example, the virtual object content may include any… audio… or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto.”).

Regarding claim 17, Langseth teaches the apparatus of claim 22, where the electronic device includes an audio output (Langseth, para. 18, “the mobile device 110 may further include a database or repository containing media content 125, which may include… audio… that may be embedded in or associated with the virtual objects that the user interacts with via the augmented reality application 130”), and where the processor is further programmed to accept user-selected audio and provide the user-selected audio to the audio output while the image moves (Langseth, para. 8, “the virtual object content may include content or other virtual items that the user submits in relation to virtual objects that the user created, collected, or otherwise interacted with via the augmented reality application.  For example, the virtual object content may include any… audio… or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto.”).

Regarding claims 6 and 18, Langseth teaches the method of claim 5, where the method further includes and the apparatus of claim 17, where the processor is further programmed to accept the user-selected audio from the device or from the Internet (Langseth, para. 8, “the virtual object content may include content or other virtual items that the user submits in relation to virtual objects that the user created, collected, or otherwise interacted with via the augmented reality application.  For example, the virtual object content may include any… audio… or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto.”).

Regarding claim 7, Langseth teaches the method of claim 10, further including providing a text message on the display screen during the moving of the image (Langseth, para. 18, “the mobile device 110 may further include a database or repository containing media content 125, which may include… text… that may be embedded in or associated with the virtual objects that the user interacts with via the augmented reality application 130”).

Regarding claim 19, Langseth teaches the apparatus of claim 22, where the processor is further programmed to provide a text message for display on the display screen while the image moves (Langseth, para. 18, “the mobile device 110 may further include a database or repository containing media content 125, which may include… text… that may be embedded in or associated with the virtual objects that the user interacts with via the augmented reality application 130”).

Regarding claim 8, Langseth teaches the method of claim 7, where the text message is a user-provided message (Langseth, para. 8, “the virtual object content may include content or other virtual items that the user submits in relation to virtual objects that the user created, collected, or otherwise interacted with via the augmented reality application.  For example, the virtual object content may include any… text… or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto.”).

Regarding claim 20, Langseth teaches the apparatus of claim 19, where the processor is further programmed to accept a user-selected text message, and where the text message is the user-selected message (Langseth, para. 8, “the virtual object content may include content or other virtual items that the user submits in relation to virtual objects that the user created, collected, or otherwise interacted with via the augmented reality application.  For example, the virtual object content may include any… text… or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto.”).

Regarding claim 11, Langseth teaches the method of claim 10, where when determining the location of the virtual object in the scene, the current position is within the display screen (Langseth, para. 35, “For example, in one implementation, the augmented reality server may determine a forward projection associated with a plane that represents the current camera viewpoint, wherein the identified virtual objects 460 may have locations that fall within the projected plane (e.g., even if the virtual objects 460 are located behind trees, buildings, or other structures in the real-world physical reality). In one implementation, the augmented reality application may then refresh the augmented reality area 440 to superimpose or otherwise overlay any virtual objects 460 that the augmented reality server identified over the physical reality image that represents the current camera viewpoint”; para. 36, “Accordingly, the live view option in the main menu 430 may generally cause the augmented reality area 440 to combine a physical reality image that represents a current viewpoint associated with the camera and data that represents virtual objects 460 located in the forward projected plane, thereby creating an augmented reality that may enable the user to locate, collect, and otherwise interact with any virtual objects 460 that may be located therein. Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera.”).

Regarding claim 23, Langseth teaches the apparatus of claim 22, where when the location of the virtual object in the scene is determined, the current location is within the display screen (Langseth, para. 35, “For example, in one implementation, the augmented reality server may determine a forward projection associated with a plane that represents the current camera viewpoint, wherein the identified virtual objects 460 may have locations that fall within the projected plane (e.g., even if the virtual objects 460 are located behind trees, buildings, or other structures in the real-world physical reality). In one implementation, the augmented reality application may then refresh the augmented reality area 440 to superimpose or otherwise overlay any virtual objects 460 that the augmented reality server identified over the physical reality image that represents the current camera viewpoint”; para. 36, “Accordingly, the live view option in the main menu 430 may generally cause the augmented reality area 440 to combine a physical reality image that represents a current viewpoint associated with the camera and data that represents virtual objects 460 located in the forward projected plane, thereby creating an augmented reality that may enable the user to locate, collect, and otherwise interact with any virtual objects 460 that may be located therein. Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera.”).

Regarding claims 12 and 24, Langseth teaches the method of claim 10 and the apparatus of claim 22, where when determining the location of the virtual object in the scene, the current position is not within the display screen (Langseth, para. 35, “For example, in one implementation, the augmented reality server may determine a forward projection associated with a plane that represents the current camera viewpoint, wherein the identified virtual objects 460 may have locations that fall within the projected plane (e.g., even if the virtual objects 460 are located behind trees, buildings, or other structures in the real-world physical reality). In one implementation, the augmented reality application may then refresh the augmented reality area 440 to superimpose or otherwise overlay any virtual objects 460 that the augmented reality server identified over the physical reality image that represents the current camera viewpoint”; para. 36, “Accordingly, the live view option in the main menu 430 may generally cause the augmented reality area 440 to combine a physical reality image that represents a current viewpoint associated with the camera and data that represents virtual objects 460 located in the forward projected plane, thereby creating an augmented reality that may enable the user to locate, collect, and otherwise interact with any virtual objects 460 that may be located therein. Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera.”).

Regarding claim 24, Langseth teaches the apparatus of claim 22, where when the location of the virtual object in the scene is determined, the current location is not within the display screen (Langseth, para. 35, “For example, in one implementation, the augmented reality server may determine a forward projection associated with a plane that represents the current camera viewpoint, wherein the identified virtual objects 460 may have locations that fall within the projected plane (e.g., even if the virtual objects 460 are located behind trees, buildings, or other structures in the real-world physical reality). In one implementation, the augmented reality application may then refresh the augmented reality area 440 to superimpose or otherwise overlay any virtual objects 460 that the augmented reality server identified over the physical reality image that represents the current camera viewpoint”; para. 36, “Accordingly, the live view option in the main menu 430 may generally cause the augmented reality area 440 to combine a physical reality image that represents a current viewpoint associated with the camera and data that represents virtual objects 460 located in the forward projected plane, thereby creating an augmented reality that may enable the user to locate, collect, and otherwise interact with any virtual objects 460 that may be located therein. Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera.”).

Response to Arguments
Applicant’s arguments, filed 13 September 2022, with respect to the objection to the specification have been fully considered.  The amendment to the Abstract obviates the objection.  Therefore, this objection has been withdrawn. 

Applicant’s arguments, filed 13 September 2022, with respect to the objection to claim 9 have been fully considered.  The amendment to the claims cancelling claim 9 renders the objection moot.  Therefore, this objection has been withdrawn.  However, the amendments necessitate new objections. 

Applicant's remaining arguments filed 13 September 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments with respect to the issues raised regarding the IDS filed 23 December 2021, Applicant asserts that the new IDS filed 13 September 2022 complies with 37 CFR 1.98(a)(2).
Examiner respectfully disagrees.  Applicant is directed to the issues with this new IDS identified above which include illegible and incomplete copies of the cited non-patent literature.

Regarding Applicant’s arguments with respect to the rejections of the claims under 35 USC 102 and 103, Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection necessitated by the claim amendments does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715       

/JAMES B HULL/Primary Examiner, Art Unit 3715